MEMORANDUM**
Federal prisoner John Anthony Hernandez appeals pro se the district court’s denial of his 28 U.S.C. § 2255 motion, challenging his conviction and sentence for possession with intent to distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, Sanchez v. United States, 50 F.3d 1448, 1451-52 (9th Cir.1995), and affirm.
Hernandez contends that 21 U.S.C. § 841 is unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). This contention is foreclosed by United States v. Buckland, 289 F.3d 558 (9th Cir.2002) (en banc), cert. denied, — U.S. -, 122 S.Ct. 2314, — L.Ed.2d — (2002). See also United States v. Sanchez-Cervantes, 282 F.3d 664 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.